          Case 5:18-cv-00555-XR Document 219 Filed 05/05/20 Page 1 of 8




               I N T H E UNIT E D S T AT E S D IS T RI C T C O UR T F O R
                      T H E W E ST E R N DI S T RI C T OF T E XA S
                            S A N A NT O NIO DI V IS I O N

    H O L C O MB E , et. al,                          NO . 5 :1 8 - C V -0 05 55 - XR
                                                         (consolidated cases)
    Plaintiffs

    vs.

    UNI T E D ST A T ES O F
    A ME R I C A ,

    Defendant



            PLAINTIFFS’ PROPOSED SCHEDULING ORDER

          At the hearing on April 28, 2020, the Court requested the Parties submit

a joint scheduling order. Plaintiffs propose the attached scheduling order.

Parties agree on the date for the Government to serve their liability experts

(July 15) and the trial date (Apr. 5, 2021).1 However, the Government’s other

dates create logistical problems by vacating the Court’s original Daubert

deadlines, by compressing damages discovery, and vacating the Court’s

original pre-trial requirements entirely.




1    Or, at least, Plaintiffs thought parties agreed on the trial date. While its proposed
     order sticks by the April trial date that it agreed to at the hearing, the
     Government’s pleading suggests pushing the trial further back to fall of 2021.
     Notably, they now want a trial date later than their request in the Joint Status
     Report. See ECF No. 212, at 17 (requesting a June trial date). For Plaintiffs, an
     April trial date embodies a significant compromise knowing that elderly Plaintiffs
     may die before they see a trial. Yet, for the Government, an April trial date
     represents an inch, from which they can take a mile.

                                            Page 1 of 8
     Case 5:18-cv-00555-XR Document 219 Filed 05/05/20 Page 2 of 8




    First, the Government inaccurately claims that Plaintiffs set Daubert

deadlines for damages experts and liability experts on the same date.

Plaintiffs’ Daubert deadlines—like the Court’s original deadline—starts from

the designation or deposition date, whichever is later. See ECF No. 98, at 2.

Even though the Court did not request parties change that deadline, the

United States wants Daubert motions on the eve of trial. Not only does this

fail to give the Court adequate time to consider the motions, but what

happens if a party must procure a new expert or a supplemental report due to

this deadline? Putting Daubert deadlines on the eve of trial prevents the

Court from holding a hearing, if necessary. And it adds yet another issue for

the Court to deal with on top of the numerous pretrial issues, such as

objections to exhibits, proposed deposition designations objections, motions in

limine, and proposed findings.

    Second, the Government’s proposed order artificially compresses

damages discovery. On liability, The Government’s only excuse for further

delaying summary judgment is that it will need Plaintiffs’ liability experts

before filing a motion. But Plaintiffs disclosed both liability and damages

experts on April 1, 2020. See ECF No. 197. And at the hearing, AUSA Stern

represented to the Court that any summary judgment motion would be an
entirely legal question.

    On damages, the United States repeatedly represented that damages

discovery in this case is “voluminous” and the issue on which “the greatest




                                     Page 2 of 8
       Case 5:18-cv-00555-XR Document 219 Filed 05/05/20 Page 3 of 8




amount of discovery remains.” 2 See ECF No. 212, at 13–14 (Apr 23, 2020).

Yet, when offered the opportunity for more time for damages discovery, the

Government balks. Instead, the Government wants to compress all the

damages discovery at the beginning of 2021. In contrast, Plaintiffs propose

that Parties start damages discovery, a month and a half after the dispositive

motion deadline.3 And Plaintiffs’ proposal gives the Government until

November to designate its damages experts.

      Third, the Government’s proposed order vacates the Court’s previous

scheduling order (ECF No. 98) in its entirety. This creates uncertainty of

deadlines. For example, if vacated, does that mean parties have additional

time to amend pleadings? More importantly, the original order set very

specific requirements leading up to trial—such as the Final Joint Pretrial

Order. See ECF No. 98 at 3–4. Are parties no longer required to file their list

of contested facts and law? Or their estimated length of trial? Or proposed

findings of fact and conclusions of law? The Government’s order remains

silent on these and other issues.




2   The Government is all over the place here. In some filings, the Government needs
    an extension because Plaintiffs have produced nearly 70,000 pages of medical
    records. See ECF No. 212, at 15 (Apr. 23, 2020). In others, the Government needs
    an extension because there are “delays in getting” large stacks of records. See ECF
    218, at 3 (May 5, 2020). If it is missing records, why put off that discovery?
    Then, the Government asks to delay, complaining that Plaintiffs provided them a
    10-year HIPAA authorization for medical records. The Government neglects to tell
    the Court that Plaintiffs provided these authorizations at the Government’s
    request and now acts as if this were obstructionist on Plaintiffs’ part.
3   The Government also incorrectly claims that parties did not discuss recording
    defense medical examinations. Plaintiffs discussed this topic with AUSA Gilligan,
    who the Government designated responsible for damages discovery. Mr. Gilligan
    agreed as a condition of the examination that recording could occur at Plaintiffs’
    expense.

                                         Page 3 of 8
     Case 5:18-cv-00555-XR Document 219 Filed 05/05/20 Page 4 of 8




    In sum, the Government’s order compresses too much, too close to the

trial date. Should the Court wish for a motion to continue on the eve of trial

from the Government, the surest way is to enter the Government’s order.

Conversely, Plaintiffs request that the Court enter the proposed order

attached here, which gives parties sufficient time to designate experts and to

conduct the “voluminous” damages discovery needed by the Government.




                                     Page 4 of 8
     Case 5:18-cv-00555-XR Document 219 Filed 05/05/20 Page 5 of 8




Respectfully Submitted,

/s/ Jamal K. Alsaffar                      /s/ Jason P. Steed
Jamal K. Alsaffar                          Jason P. Steed
JAlsaffar@nationaltriallaw.com             JSteed@kilpatricktownsend.com
Texas Bar No. 24027193                     Texas Bar No. 24070671
Tom Jacob                                  Kilpatrick Townsend & Stockton
TJacob@nationaltriallaw.com                LLP
Texas Bar No. 24069981                     2001 Ross Avenue, Suite 4400
Whitehurst, Harkness, Brees, Cheng,        Dallas, TX75201
Alsaffar & Higginbotham & Jacob            Office 214-922-7112
PLLC                                       Fax 214-853-5731
7500 Rialto Blvd, Bldg. Two, Ste 250       Counsel for Vidal, McNulty, and Wall
Austin, TX 78735
Office 512-476-4346
Fax 512-476-4400
Counsel for Vidal, McKenzie, Solis,
McNulty, and Wall

/s/ April A. Strahan                       /s/ Daniel J.T. Sciano
April A. Strahan                           Daniel J.T. Sciano
april@ammonslaw.com                        DSciano@tsslawyers.com
Texas Bar No. 24056387                     Texas Bar No. 17881200
Robert E. Ammons                           Tinsman & Sciano
rob@ammonslaw.com                          10107 McAllister Freeway
Texas Bar No. 01159820                     San Antonio, TX 78216
The Ammons Law Firm                        Office 210-225-3121
3700 Montrose Blvd.                        Fax 210-225-6235
Houston, TX 77006                          Counsel for Amador
Office 866-523-1603
Fax 713-523-4159
Counsel for Holcombe, Ramsey, Curnow
& Macias

/s/ Daniel Barks                           /s/ Mark Collmer
Daniel D. Barks, pro hac vice              Mark W. Collmer
ddb@speiserkrause.com                      drcollmer@aol.com
Speiser Krause, P.C.                       Texas Bar No. 04626420
5555 Glenridge Connector, Suite 550        Collmer Law Firm
Atlanta, GA 30342                          3700 Montrose
Office 571-814-3344                        Houston, TX 77006
Fax 866-936-6382                           Office 713-337-4040
Counsel for Holcombe                       Counsel for Holcombe



                                 Page 5 of 8
    Case 5:18-cv-00555-XR Document 219 Filed 05/05/20 Page 6 of 8




/s/ Dennis Peery                           /s/ Tim Maloney
Dennis Charles Peery                       Tim Maloney
d.peery@tylerpeery.com                     Texas Bar No. 12887380
Texas Bar No. 15728750                     timmaloney@yahoo.com
R. Craig Bettis                            Paul E. Campolo
cbettis@tylerpeery.com                     pcampolo@maloneyandcampolo.com
Texas Bar No. 24040518                     Texas Bar No. 03730150
Tyler & Peery                              Maloney & Campolo, L.L.P.
5822 West IH 10                            926 S. Alamo
San Antonio, TX 78201                      San Antonio, TX 78205
Office 210-774-6445                        Office (210) 465-1523
Counsel for Uhl                            Counsel for Ramsey

/s/ George LeGrand                         /s/ Joe Schreiber
George LeGrand                             Joseph M. Schreiber
tegrande@aol.com                           joe@lawdoneright.net
Texas Bar No. 12171450                     Texas Bar No. 240374497
Stanley Bernstein                          Erik A. Knockaert
Texas Bar No. 02225400                     erik@lawdoneright.net
LeGrand & Bernstein                        Texas Bar No. 24036921
2511 N. Saint Mary’s St.                   Schreiber | Knockaert, PLLC
San Antonio, Texas 78212                   701 N. Post Oak Rd., Suite 325
Office 210-733-9439                        Houston, TX 77024
Fax 510-735-3542                           Phone (281) 949-8904
Counsel for Wall & Solis                   Fax (281) 949-8914
                                           Counsel for Brown

/s/ Justin Demerath                        /s/ Jason Webster
Justin Demerath                            Jason Webster
jdemerath@808west.com                      jwebster@thewebsterlawfirm.com
Texas Bar No. 24034415                     Texas Bar No. 24033318
O’Hanlon, McCollom & Demerath              The Webster Law Firm
808 West Ave.                              6200 Savoy
Austin, TX 78701                           Suite 640
Office 512-494-9949                        Houston, TX 77036
    Counsel for Corrigan, Braden,              Counsel for Lookingbill
    Warden, Stevens, Pachal, McCain, &
    Poston




                                 Page 6 of 8
    Case 5:18-cv-00555-XR Document 219 Filed 05/05/20 Page 7 of 8




/s/ Brett Reynolds                          /s/ Marion M. Reilly
Brett T. Reynolds                           Marion M. Reilly
btreynolds@btrlaw.com                       Hilliard Munoz Gonzales, L.L.P.
Texas Bar No. 16795500                      719 S. Shoreline - Ste 500
Brett Reynolds & Associates, P.C.           Corpus Christi, TX 78401
1250 N.E. Loop 420, Suite 420               (361) 882-1612
San Antonio, TX 78219                       361/882-3015 (fax)
(210)805-9799                               marion@hmglawfirm.com
    Counsel for Workman, Colblath, and          Counsel for McMahan
    Harris

/s/ Marco Crawford                          /s/ Kelley W. Kelley
Marco Crawford                              Kelley W. Kelley
Law Office of Thomas J. Henry               Anderson & Associates Law Firm
4715 Fredricksburg                          2600 SW Military Drive, Suite 118
San Antonio, TX 78229                       San Antonio, TX 78224
(210) 585-2151                              (210) 928-9999
(361) 985-0601 (fax)                        (210) 928-9118 (fax)
mcrawford@tjhlaw.com                        kk.aalaw@yahoo.com
    Counsel for McMahan                         Counsel for Ward

/s/ Craig Carlson
Craig Carlson
ccarlson@carlsonattorneys.com
Philip Koelsch
pkoelsch@carlsonattorneys.com
Joe Craven
jcraven@carlsonattorneys.com
The Carlson Law Firm
100 E Central Texas Expy
Killeen, TX 76541
254-526-5688
    Counsel for Rios




                                  Page 7 of 8
     Case 5:18-cv-00555-XR Document 219 Filed 05/05/20 Page 8 of 8




                   CERTIFICATE OF SERVICE

    By our signatures above, we certify that a copy of Plaintiffs’ Proposed

Scheduling Order has been sent to the following on May 6, 2020 via the

Court’s CM/ECF notice system.



JOSEPH H. HUNT                               JOHN PANISZCZYN
Assistant Attorney General                   Civil Chief
United States Dept. of Justice               United States Attorney’s Office
Civil Division                               Western District of Texas

JOHN F. BASH                                 JAMES G. TOUHEY, JR.
United States Attorney                       Director, Torts Branch
Western District of Texas                    United States Dept. of Justice
                                             Civil Division

KIRSTEN WILKERSON                            STEPHEN E. HANDLER
Assistant Director, Torts Branch             Senior Trial Counsel, Torts Branch
United States Dept. of Justice               United States Dept. of Justice
Civil Division                               Civil Division

PAUL DAVID STERN                             STEPHEN TERRELL
Trial Attorney, Torts Branch                 Trial Attorney, Torts Branch
United States Dept. of Justice               United States Dept. of Justice
Civil Division                               Civil Division
CLAYTON R. DIEDRICHS                         JAMES E. DINGIVAN
Assistant United States Attorney             Assistant United States Attorney

JIM F. GILLIGAN
Assistant United States Attorney




                                     Page 8 of 8
